Title: To Benjamin Franklin from Jacques-Donatien Le Ray de Chaumont, [before 4 January 1777]
From: Chaumont, Jacques-Donatien Le Ray de
To: Franklin, Benjamin


[Before January 4, 1777]
Nous avons vu ce matin, Monsieur, avec vostre petit fils unne pension qui peut convenir au Benjamin, si le compte que vostre petit fils vous en rend peut vous determiner, comptez sur toutte ma surveillance.
Un gentilhomme francais qui a commandé unne troupe de volontaires en pologne demande a passer avec sa troupe en amerique et servir vos braves americains, il luy faudra cent ecus par volontaire, il en conduira soixante qu’il commandera en qualité de Colonel, et ses volontaires recevront la solde que vous donnez aux meilleures troupes. Ce Colonel a de Bons et Excellents Repondants.Un homme d’importance doit venir Lundy me demander vostre Reponse vous pouvez compter que cette troupe servira bien parcequ’elle sera composée de gens determinés a vaincre ou mourir. Je suis avec le Respect dues [dû] a vos vertus Monsieur vostre tres humble serviteur
Leray de Chaumont
 
Notation: de Chaumont sans datte
